Slip Op. 17-47

                UNITED STATES COURT OF INTERNATIONAL TRADE

HANGZHOU YINGQING MATERIAL CO.
AND HANGZHOU QINGQING
MECHANICAL CO.,                                          Before: Leo M. Gordon, Judge

                   Plaintiffs,                           Court No. 14-00133

         v.

UNITED STATES,

                  Defendant.


                                       JUDGMENT

       Before the court is the U.S. Department of Commerce’s (“Commerce”) Final

Results of Redetermination Pursuant to Court Remand (“Remand Results”), ECF No. 51,

in this action. In the Remand Results, Commerce reconsidered its allocation of labor

costs, determined that it would continue not to adjust the financial ratios, and provided

further explanation for its departure from its decision to adjust the financial ratios based

on similar labor expenses in Certain Steel Nails from the People’s Republic of China,

79 Fed. Reg. 19,316 (Dep’t Commerce Apr. 8, 2014) (final results 4th admin. rev.).

Remand Results at 12. Commerce also reconsidered its valuation of brokerage and

handling (“B&H”) costs, deducted the cost of obtaining a letter of credit from the total

amount of B&H expenses, and revised the combination rate weighted-average dumping

margin accordingly. Id. All parties agree that the Remand Results address the court’s

concerns in Hangzhou Yingqing Material Co. v. United States, 40 CIT ____, 195 F. Supp.
Court No. 14-00133                                                                Page 2


3d 1299 (2016) (“Hangzhou I”) and that the Remand Results should be sustained. Def.’s

Notice Regarding Comments to Remand Results, ECF No. 53.

       Accordingly, it is hereby

       ORDERED that the final results of the fourth administrative review (and aligned

new shipper review) of the antidumping duty order covering steel wire garment hangers

from the People’s Republic of China, Steel Wire Garment Hangers from the People’s

Republic of China, 79 Fed. Reg. 31,298 (Dep’t Commerce June 2, 2014) (final results

4th admin. rev. and new shipper rev.), except for the matters covered by the Remand

Results, are sustained; it is further

       ORDERED that the Remand Results are sustained; and it is further

       ORDERED that the subject entries enjoined in this action, see ECF No. 14

(order granting consent motion for preliminary injunction), must be liquidated in

accordance with the final court decision, as provided for in Section 516A(e) of the Tariff

Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).



                                                           /s/ Leo M. Gordon
                                                         Judge Leo M. Gordon


Dated: April 21, 2017
       New York, New York